                                  UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
 ---------------------------------------------------------------------------------------------------------------------
 Katherine Painter;                                             )
                   Plaintiff,                                   )
                                                                )
                                                                )        No: 6:17-CV-00034
          v.                                                    )
                                                                )
                                                                )
 Blue Ridge Regional Jail Authority; Corrections                )
 Officer Timothy Farrar, individually and as an                 )
 Agent of the Blue Ridge Jail Authority; and                    )
 Corrections Officer Pitts, individually and as an              )
 Agent of the Blue Ridge Jail Authority;                        )
                                                                )
                   Defendants.                                  )
 ______________________________________________________________________________
                                   RULE 26(f) SCHEDULING ORDER

        Counsel for the parties prepared the following report regarding the parties’ Requested
 Modifications to Scheduling Order. On February 25, 2019, counsel for Plaintiff, Bhavani
 Raveendran, and counsel for Defendant Farrar, Christopher F. Quirk, held a Rule 26(f)
 teleconference and came to agreement on the dates listed below. The parties request the initial
 Scheduling Order be modified to reflect the following:


 INITIAL DISCLOSURES:                                           30 DAYS FROM THIS ORDER

 PLAINTIFF’S INITIAL EXPERT DISCLOSURE: 180 DAYS BEFORE TRIAL DATE.

 DEFENDANTS’ INITIAL EXPERT DISCLOSURE: 150 DAYS BEFORE TRIAL DATE.

 DEADLINE TO COMPLETE DISCOVERY:                                90 DAYS BEFORE TRIAL

 DEADLINE TO FILE DISPOSITIVE MOTIONS: 75 DAYS BEFORE TRIAL

 DEADLINE FOR HEARING ON DISPOSITIVE MOTIONS: 45 DAYS BEFORE TRIAL

 TRIAL DATE:                                                    SEPTEMBER 21-30, 2020




Case 6:17-cv-00034-NKM-RSB Document 87 Filed 03/07/19 Page 1 of 2 Pageid#: 655
                                               Respectfully submitted,

                                         By:___/s Bhavani Raveendran__________
                                               Attorneys for Plaintiff

                                               T. Vaden Warren, Jr.
                                               THE WARREN FIRM PLLC
                                               516 Locust Ave.
                                               Charlottesville, VA 22902
                                               Tel: (434) 972-9090
                                               Fax: (434) 972-9091
                                               Email: vwarren@warren-law.com
                                               VA Bar No.: 42004

                                               Bhavani Raveendran
                                               ROMANUCCI & BLANDIN
                                               321 N. Clark St.; Ste 900
                                               Chicago, IL 60654
                                               Tel: (312) 458-1000
                                               Fax: (312) 458-1004
                                               Email: braveendran@rblaw.net
                                               Attorney No.: 6309968/ Ill.




Case 6:17-cv-00034-NKM-RSB Document 87 Filed 03/07/19 Page 2 of 2 Pageid#: 656
